DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
Examiner incorporates by reference all of the findings of the Board of Appeals in the decision rendered in the parent application.
Drawings
The drawings are objected to because the boxes of Figs. 1, 3, and 7 should also be labelled with words.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite because it is unclear with what and how the moving distance is determined.
	Claims 1 and 13 are indefinite because it is unclear how the provided path is based on the provided path.  Said another way, it is unclear how the first instance of the provided path can be altered by the elements of the last paragraph of Claims 1 and 13.
	Claims 1 and 13 are indefinite because they recite the means plus function limitation of an image fusion unit but fail to indicate what said unit is.  At best the specification defines the image fusion unit with another undefined unit, a processing unit.  Consequently, it is unclear what structure corresponds to the image fusion unit.
	Claim 4 is indefinite because it is unclear if a method step is included in the device claims of Claims 1 and 4 or if merely an intended use is implied.
	Claim 4 is indefinite because it is unclear what the calibration unit includes.
Claim 13 is indefinite because the moving distance in the penultimate line of the claim lacks antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-13 recite an image fusion unit.  As discussed above, the specification fails to note any structure to support the means plus function limitation.  Consequently, Applicant has failed to provide sufficient evidence of written description for the claimed subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation computed tomography image generation unit; visible light optical image acquisition unit; movable support element; path providing unit; and spatial relation providing unit; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” or “element” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The computed tomography image generation unit corresponds to the CT system (see para 44);
The visible light optical image acquisition unit corresponds to at least one camera (see para 52); 
The movable support element corresponds to the movable table (see para 14);
The path providing unit corresponds to the user interface (see para 15); and
The spatial relation providing unit corresponds to the memory and structures of paragraph 17. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0253200 A1 to Stokla et al., in view of U.S. PG Pub. No. 2002/0065461 A1 to Cosman, and in view of U.S. Patent No. 6,380,958 B1 to Guendel et al.
	Regarding Claim 1, Stokla discloses a computed tomography system comprising: a computed tomography image generating unit for generating a computed tomography image of an object within a computed tomography imaging region, a visible light optical image acquisition unit for acquiring an optical image of the object within an outside region outside of the computed tomography imaging region, a spatial relation providing unit for providing a spatial relation between a field of view of the computed tomography image generating unit and a field of view of the optical image acquisition unit, and an image fusion unit for generating a fusion image, in which the computed tomography image and the optical image are fused and which also shows the provided path, based on the computed tomography image, the optical image, the provided path, the provided spatial relation and the moving distance (see Figs. 3 and 4 and para 36, 37, 70-73, 78, 82, 95, 99, 164, and 167).
	It appears Stokla discloses a movable support as the patient is placed inside and outside of the CT device and it appears that Stokla teaches a planning system. 
	Additionally or alternatively, Cosman discloses a similar medical tracking and registration system, comprising a movable support element for supporting the object and for moving the supported object from the outside region into the computed tomography imaging region and from the computed tomography imaging region into the outside region over a moving distance and an image fusion unit for generating a fusion image, in which the computed tomography image and the optical image are fused and which also shows the provided path, based on the computed tomography image, the optical image, the provided path, the provided spatial relation and the moving distance (see Figs. 1, 2, 6, and 11 and para 27-33, 35-39, 41, 74, 77, 80, 90, 91, 102, and 104-109).
	 It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Cosman because doing so would allow the patient to be moved into place by an automatic means using a movable table.  It also would have been obvious to have combined the teachings of Stokla and Cosman because doing so would allow the patient space, table, imaging device, optical imaging space to be registered.  Such registration would ensure accurate and repeatable positioning of the patient on the bed between the multiple locations suggested in Stokla.
Additionally or alternatively, Guendel discloses a similar medical tracking and registration system, comprising a path providing unit for providing a path from a location on an outer surface of the object to a target region within the object based on the generated computed tomography image (see Figs. 1, 6, 8, and 11, col 4 ln 4-24, col 6 ln 45-col 7 ln 18, col 7 ln 59-col 8 ln 31).
	 It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Guendel because doing so would allow a treatment path to be predetermined.  Examiner notes that Stokla already suggests planning a needle path but may not explicitly describe a path providing unit.  In light of the suggestion of Stokla a skilled artisan would have sought out a path providing unit to provide the functions taught in Stokla.
Regarding Claim 2, Stokla discloses a system, wherein the optical image acquisition unit is further adapted to acquire an optical image of the object within the computed tomography imaging region (see Figs. 3 and 4 and para 36, 37, 61, 70-73, 78, 82, 95, 99, 164, and 167).
Regarding Claim 3, Cosman discloses a similar medical tracking and registration system, wherein an optical marker is arranged in a fixed relation to the movable support element, wherein the optical image acquisition unit is adapted to acquire a first distance measurement optical image of the optical marker, when the object is in the computed tomography imaging region, and a second distance measurement optical image of the optical marker, when the object is in the outside region, wherein the computed tomography system further comprises a moving distance determination unit for determining the moving distance, wherein the moving distance determination unit is adapted to detect the positions of the optical marker in the first and second distance measurement optical images and to determine the moving distance based on the detected positions (see Figs. 1, 2, 6, and 11 and para 27-33, 35-39, 41, 74, 77, 80, 90, 91, 102, and 104-109).
It would have been obvious to have combined the teachings of Stokla and Cosman because doing so would allow the patient space, table, imaging device, optical imaging space to be registered.  Such registration would ensure accurate and repeatable positioning of the patient on the bed between the multiple locations suggested in Stokla.
Regarding Claims 6 and 7, Cosman discloses a similar medical tracking system, wherein optical markers are attached to the object, wherein the optical image acquisition unit is adapted to acquire motion measurement optical images showing the optical markers at different times, wherein the computed tomography system further comprises an object motion determination unit for determining object motion relative to the movable support element, wherein the object motion determination unit is adapted to detect the positions of the optical markers in the motion measurement optical images and to determine the object motion based on the determined positions and wherein the image fusion unit is adapted to generate the fusion image based on the computed tomography image, the optical image, the provided path, the provided spatial relation, the moving distance and the determined object motion (see Figs. 1, 2, 6, and 11 and para 27-33, 35-39, 41, 74, 77, 80, 90, 91, 102, and 104-109).
It would have been obvious to have combined the teachings of Stokla and Cosman because doing so would account for patient motion and would therefore reduce the deleterious effects of patient movement.
Regarding Claim 8, Stokla discloses a system, wherein the optical image acquisition unit is adapted to acquire an actual time-dependent live optical image of the object within the outside region, wherein the image fusion unit is adapted to generate the fusion image such that the computed tomography image and the actual time-dependent live optical image are fused and the fusion image shows the provided path based on the computed tomography image, the actual time-dependent live optical image, the provided path, the provided spatial relation and the moving distance (see Figs. 3 and 4 and para 36, 37, 70-73, 78, 82, 95, 99, 164, and 167).  
Examiner notes that Guendel discloses the path as claimed and in combination with Stokla reads on Claim 8.
It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Guendel because doing so would allow a treatment path to be predetermined.  Examiner notes that Stokla already suggests planning a needle path and in light of the suggestion of Stokla a skilled artisan would have sought out a path providing unit to provide the functions taught in Stokla.
Regarding Claim 9, Stokla discloses a system, wherein the optical image acquisition unit comprises cameras attached to the computed tomography image generating unit (see Figs. 3 and 4 and para 36, 37, 70-73, 78, 82, 95, 99, 164, and 167).
Regarding Claim 10, Guendel discloses a similar medical tracking and registration system, wherein the path providing unit is adapted to provide a user interface allowing a user to input the path relative to the reconstructed computed tomography image and to provide the input path (see Figs. 1, 6, 8, and 11, col 4 ln 4-24, col 6 ln 45-col 7 ln 18, col 7 ln 59-col 8 ln 31).
	 It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Guendel because doing so would allow a treatment path to be predetermined.  Examiner notes that Stokla already suggests planning a needle path but may not explicitly describe a path providing unit.  In light of the suggestion of Stokla a skilled artisan would have sought out a path providing unit to provide the functions taught in Stokla.
Regarding Claim 11, Stokla discloses a system, wherein the computed tomography image generating unit comprises a bore enclosing the computed tomography imaging region, wherein the outside region is outside the bore (see Figs. 3 and 4 and para 36, 37, 70-73, 78, 82, 95, 99, 164, and 167).
Alternatively, Examiner takes Official Notice that CT systems using a bore are well known in the art.
It would have been an obvious substitution to use a bore based CT system because doing so would predictably provide CT images usable in the Stokla system.
Regarding Claim 12, Stokla, Cosman, and Guendel disclose an interventional system comprising a computed tomography system as defined in claim 1 and Stokla discloses an interventional instrument to be moved along a path provided by the path providing unit, wherein the visible light optical image acquisition unit is adapted to acquire the optical image of the object in the outside region while the interventional instrument is placed on the object such that the optical image also shows the interventional instrument, the image fusion unit is adapted to generate a fusion image, in which the computed tomography image and the optical image are fused and which also shows the provided path and the interventional instrument, based on the computed tomography image, the optical image, the provided path, the provided spatial relation and the moving distance (see Figs. 3 and 4 and para 36, 37, 70-73, 78, 82, 95, 99, 164, and 167).
Regarding Claim 13, Stokla discloses a fusion image generation method for generating a fusion image, the fusion image generation method comprising: generating a computed tomography image of an object within a computed tomography imaging region by a computed tomography image generating unit, acquiring an visible light optical image of the object within an outside region outside of the computed tomography imaging region by an optical image acquisition unit, after the object has been moved from the computed tomography imaging region to the outside region (noting Fig. 4 is an outside region and that pre-operative images are acquired in the CT device), providing a spatial relation between a field of view of the computed tomography image generating unit and a field of view of the optical image acquisition unit by a spatial relation providing unit, and generating a fusion image, in which the computed tomography image and the optical image are fused and which also shows the provided path, based on the computed tomography image, (see Figs. 3 and 4 and para 36, 37, 70-73, 78, 82, 95, 99, 164, and 167).
Additionally or alternatively, Cosman discloses a similar medical tracking and registration method, comprising moving the supported object from the outside region into the computed tomography imaging region and from the computed tomography imaging region into the outside region over a moving distance and generating a fusion image, in which the computed tomography image and the optical image are fused and which also shows the provided path, based on the computed tomography image, the optical image, the provided path, the provided spatial relation and the moving distance by an image fusion unit (see Figs. 1, 2, 6, and 11 and para 27-33, 35-39, 41, 74, 77, 80, 90, 91, 102, and 104-109).
	 It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Cosman because doing so would allow the patient to be moved into place by an automatic means using a movable table.  It also would have been obvious to have combined the teachings of Stokla and Cosman because doing so would allow the patient space, table, imaging device, optical imaging space to be registered.  Such registration would ensure accurate and repeatable positioning of the patient on the bed between the multiple locations suggested in Stokla.
Additionally or alternatively, Guendel discloses a similar medical tracking and registration method, comprising providing a path from a location on an outer surface of the object to a target region within the object based on the generated computed tomography image by a path providing unit (see Figs. 1, 6, 8, and 11, col 4 ln 4-24, col 6 ln 45-col 7 ln 18, col 7 ln 59-col 8 ln 31).
	 It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Guendel because doing so would allow a treatment path to be predetermined.  Examiner notes that Stokla already suggests planning a needle path but may not explicitly describe a path providing unit.  In light of the suggestion of Stokla a skilled artisan would have sought out a path providing unit to provide the functions taught in Stokla.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stokla, Cosman, Guendel as applied to Claim 1 above, and further in view of U.S. PG Pub. No. 2003/0083562 A1 to Bani-Hashemi et al. and U.S. Patent No. 6,050,724 A to Schmitz et al.
Regarding Claims 4 and 5, both Stokla and Cosman disclose calibration of the optical and CT imaging systems using markers.  
Similarly Bani and Schmitz disclose similar medical tracking and imaging systems, wherein in a calibration step a calibration element comprising optical markers being detectable in an optical image and computed tomography markers being detectable in a computed tomography image is used, wherein in use the calibration element extends from the computed tomography imaging region to the outside region, wherein, if the calibration element  is arranged in the computed tomography imaging region and the outside region, computed tomography markers are in the computed tomography imaging region  and optical markers are in the outside region and wherein marker spatial relations between the optical and computed tomography markers are known, wherein the computed tomography image generating unit is adapted to generate a calibration computed tomography image of the calibration element in the computed tomography imaging region, the optical image acquisition unit is adapted to acquire a calibration optical image of the calibration element within the outside region, and the spatial relation providing unit is adapted to detect the positions of the optical markers in the calibration optical image and the positions of the computed tomography markers in the calibration computed tomography image and to determine the spatial relation between the field of view of the computed tomography image generating unit and the field of view of the optical image acquisition unit based on the determined positions; and wherein the optical image acquisition unit is further adapted to acquire an optical image of the object  within the computed tomography imaging region, wherein, if the calibration element is arranged in the computed tomography imaging region and the outside region, optical markers are also in the computed tomography imaging region,  wherein the optical image acquisition unit is adapted to acquire also a calibration optical image of the calibration element within the computed tomography imaging region  and wherein the spatial relation providing unit is adapted to detect the positions of the optical markers in the calibration optical images and the positions of the computed tomography markers in the calibration computed tomography image and to determine the spatial relation between the field of view of the computed tomography image generating unit and the field of view of the optical image acquisition unit based on the determined positions (see Bani Figs. 1 and 6 and para 56-58 and Schmitz col 6 ln 34-47 and col 8 ln 46-col 9 ln 11, noting that Bani and Schmitz disclose the calibration element and that the mapping occurs both inside and outside the CT imaging device).
It would have been obvious to one of skill in the art to have combined the teachings of Stokla and Cosman with the further teachings of Bani and Schmitz because doing so would predictably calibrate all positions in both the CT and visual imaging spaces, thus ensuring optimal registration and delineation of the CT and optical imaging fields of view.
Conclusion
This is a continuation of applicant's earlier Application No. 14/407,484.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793